Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alexander W. Schneider  (Reg. No. 72,998) on 05/18/22.

The application has been amended as follow:

CLAIMS:

Claim 1 line 13 after: “device” insertion: -- and wherein the control circuit is operable to adjust the output power in response to detecting a change in a battery parameter by multiplexing input power from the batteries and utilizing a one of the batteries having a higher charge for a longer period of time--.
Claim 8 has been cancelled.

Claim 11 line 14 after: “device” insertion: -- and wherein the control circuit is operable to adjust the output power in response to detecting a change in a battery parameter by multiplexing input power from the batteries and utilizing a one of the batteries having a higher charge for a longer period of time--.

Allowable Subject Matter

Claims 1-7 and 9-12 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a portable power system comprising: a plurality of receptacles disposed on an external surface of the housing, each of the plurality of receptacles adapted to removably engage a battery to the housing, wherein at least one receptable of the plurality of receptacles includes a first set of contacts retractable and expandable to engage mating contacts of a first battery type and a second set of contacts positioned at a different location than the first set of contacts and retractable and expandable to engage mating contacts of a second battery type; a control circuit disposed within the housing and electrically coupled to at least one electrical contact positioned on each of the plurality of receptacles, the control circuit operable to provide output power to a detachable external device and wherein the control circuit is operable to adjust the output power in response to detecting a change in a battery parameter by multiplexing input power from the batteries and utilizing a one of the batteries having a higher charge for a longer period of time; and a cord having a proximal end connected to an output of the control circuit and a distal end connected to the detachable external device, wherein the detachable external device comprises a DC-powered heating element that is coupled to a cooking device., together will all limitations recited in the independent claim 1, and substantially similar to independent claim 11.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 11 are allowed. 

The dependent claims 2-7, 9-10 and 12 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-7 and 9-12 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851